Citation Nr: 1810860	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-34 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for thyroid cancer, to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel




INTRODUCTION

The Veteran served honorably in the United States Marine Corps from May 1983 to March 1985.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran requested a hearing before the Board on her November 2013 VA Form 9.  However, in a subsequent communication received in December 2013, she withdrew her request for a hearing. 38 C.F.R. § 20.704(e).

In June 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

Thyroid cancer is etiologically related to in-service exposure to contaminated water. 


CONCLUSION OF LAW

The service-connection criteria for thyroid cancer have been met. 38 U.S.C. §§ 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  
 
VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). 38 C.F.R. § 3.307(a)(7).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride (VC), and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011) (citing the National Academy of Sciences' (NAS)'s National Research Council (NRC)'s report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.")  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987. Id. at p. 6.  There are several diseases that are recognized by VA as having evidence of an association with the contaminating water-supply system at Camp Lejeune; however, thyroid cancer is not one of them. 

VA's lack of a recognition does not preclude service connection.  See Combee v. Brown, 5 Vet. App. 248 (1993).  As with all conditions, service connection remains available where the evidence is at least in equipoise with regard to all elements of service connection.  See Shedden, supra.

With regard to the service-connection elements of a current condition and an in-service incident, the evidence supports favorable findings.  First, it is not in dispute that the Veteran has a diagnosis of thyroid cancer.  See October 2006 Surgical Pathology Report; March 2014 Progress Note.  Further, her service personnel records show she served at Camp Lejeune between 1983 and 1985, and thus, her exposure to contaminated drinking water at Camp Lejeune is established.

Thus, the salient question presented by this claim is whether there is competent evidence of a nexus between her in-service exposure to contaminated drinking water and her claimed disability.  The evidence of record includes three opinions wherein this question is addressed.

In November 2012, a VA examiner opined that based on a review of literature, NRC report (2009), and ATSDR review that it is less likely than not that the Veteran's thyroid cancer is related to exposure to the contaminated water while stationed at Camp Lejeune.  The examiner further provided that thyroid carcinoma is not a potential outcome after being exposed to TCE/PCE at Camp Lejeune.  The Board finds this opinion to be conclusory, and does not directly correspond to a question of direct service connection.

In November 2017, a VA examiner again opined after a review of literature, NRC report (2009), and ATSDR review that they do not list thyroid carcinoma as one of the potential outcomes after being exposed to TCE/PCE at Camp Lejeune.  Therefore, the examiner again concluded that it is less likely than not that the Veteran's thyroid cancer is related to exposure to contaminated water while stationed at Camp Lejeune.  The Board finds this opinion to be similarly conclusory.

In November 2017, the Veteran's private physician opined that there was a high probability that the Veteran's thyroid cancer was caused by the contaminates at Camp Lejeune.  In support of this opinion, the physician referenced the Veteran's service treatment records which show the Veteran had suffered a severe rash during service, which the doctor opined this was most likely related to exposure of the contaminated water.  

In light of the positive November 2017 private opinion, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's thyroid cancer is related to an in-service water contamination at Camp Lejeune.  38 U.S.C. § 1131; 38 C.F.R. §§ 3.303.  The benefit of the doubt will be conferred in the Veteran's favor.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Having satisfied all elements of service connection, the service-connection claim for thyroid cancer is granted.  


ORDER

Entitlement to service connection for thyroid cancer is granted. 




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


